

	

		II

		109th CONGRESS

		1st Session

		S. 730

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			

				Mr. Leahy (for himself

			 and Ms. Snowe) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

			

		

		A BILL

		To amend the Clean Air Act to establish requirements

		  concerning the operation of fossil fuel-fired electric utility steam generating

		  units, commercial and industrial boiler units, solid waste incineration units,

		  medical waste incinerators, hazardous waste combustors, chlor-alkali plants,

		  and Portland cement plants to reduce emissions of mercury to the environment,

		  and for other purposes.

	

	

		

			1.

			Short title

			

				This Act may be cited as the 

						Mercury Emission Act of 2005

					.

			

			2.

			Findings and purposes

			

				(a)

				Findings

				Congress finds that—

				

					(1)

					on the basis of available scientific and medical evidence,

			 exposure to mercury and mercury compounds (collectively referred to in this Act

			 as mercury) is of concern to human health and the

			 environment;

				

					(2)

					according to the report entitled Toxicological Effects of

			 Methylmercury and submitted to Congress by the National Academy of

			 Sciences in 2000, and other scientific and medical evidence, pregnant women and

			 their fetuses, women of childbearing age, children, and individuals who subsist

			 primarily on fish are most at risk for mercury-related health impacts such as

			 neurotoxicity;

				

					(3)

					although exposure to mercury occurs most frequently through

			 consumption of mercury-contaminated fish, exposure can also occur

			 through—

					

						(A)

						ingestion of drinking water, and food sources other than fish,

			 that are contaminated with methyl mercury;

					

						(B)

						dermal uptake through soil and water; and

					

						(C)

						inhalation of contaminated air;

					

					(4)

					on the basis of the report entitled Mercury Study Report

			 to Congress and submitted by the Environmental Protection Agency under

			 section 112(n)(1)(B) of the Clean Air Act (42 U.S.C. 7412(n)(1)(B)), the major

			 sources of mercury emissions in the United States are, in descending order of

			 volume of emissions—

					

						(A)

						fossil fuel-fired electric utility steam generating units;

					

						(B)

						solid waste incineration units;

					

						(C)

						coal- and oil-fired commercial and industrial boiler

			 units;

					

						(D)

						medical waste incinerators;

					

						(E)

						hazardous waste combustors;

					

						(F)

						chlor-alkali plants; and

					

						(G)

						Portland cement plants;

					

					(5)

					(A)

						the Environmental Protection Agency report described in paragraph

			 (4), in conjunction with available scientific knowledge, supports a plausible

			 link between mercury emissions from anthropogenic combustion and industrial

			 sources and mercury concentrations in air, soil, water, and sediments;

					

						(B)

						the Environmental Protection Agency has concluded that the

			 geographical areas that have the highest annual rate of deposition of mercury

			 in all forms are—

						

							(i)

							the southern Great Lakes and Ohio River Valley;

						

							(ii)

							the Northeast and southern New England; and

						

							(iii)

							scattered areas in the South, with the most elevated deposition

			 occurring in the Miami and Tampa areas and 2 areas in northeast Texas;

			 and

						

						(C)

						analysis conducted before the date of the Environmental

			 Protection Agency report demonstrates that mercury is being deposited into the

			 waters of Canada;

					

					(6)

					(A)

						the Environmental Protection Agency report described in paragraph

			 (4) supports a plausible link between mercury emissions from anthropogenic

			 combustion and industrial sources and concentrations of methyl mercury in

			 freshwater fish;

					

						(B)

						in 2003, 45 States issued health advisories that warned the

			 public about consuming mercury-tainted fish, as compared to 27 States that

			 issued such advisories in 1993;

					

						(C)

						the total number of mercury advisories nationwide increased from

			 899 in 1993 to 2,362 in 2003, an increase of 162 percent; and

					

						(D)

						the United States and Canada have agreed on a goal of virtual

			 elimination of mercury from the transboundary waters of the 2 countries;

					

					(7)

					the presence of mercury in consumer products is of concern in

			 light of the health consequences associated with exposure to mercury;

				

					(8)

					the presence of mercury in certain batteries and fluorescent

			 light bulbs is of special concern, particularly in light of the substantial

			 quantities of used batteries and fluorescent light bulbs that are discarded

			 annually in the solid waste stream and the potential for environmental and

			 health consequences associated with land disposal, composting, or incineration

			 of the batteries and light bulbs;

				

					(9)

					a comprehensive study of the use of mercury by the Department of

			 Defense would significantly further the goal of reducing mercury

			 pollution;

				

					(10)

					because excess stockpiled mercury, if sold domestically or

			 internationally for commercial or industrial use, has the potential to threaten

			 the environment and public health, there is a need for methods to retire excess

			 mercury permanently;

				

					(11)

					accurate, long-term, nationwide monitoring of atmospheric mercury

			 deposition is essential to—

					

						(A)

						determining current deposition trends;

					

						(B)

						evaluating the local and regional transport of mercury emissions;

			 and

					

						(C)

						assessing the impact of emission reductions; and

					

					(12)(A)

					a recent reanalysis of data originally reported in a January 2003

			 report by the Centers for Disease Control and Prevention increased the

			 estimate, from nearly 8 percent to nearly 16 percent, of the fraction of women

			 of childbearing age who have mercury levels above the safe health threshold

			 established by the Environmental Protection Agency; and

					

						(B)

						the statistic described in subparagraph (A) means that—

						

							(i)

							nearly 4,900,000 women of childbearing age have elevated levels

			 of mercury from eating contaminated fish; and

						

							(ii)

							approximately 630,000 newborns per year are at risk of

			 neurological effects from being exposed to elevated mercury levels before

			 birth.

						

				(b)

				Purposes

				The purposes of this Act are—

				

					(1)

					to greatly reduce the quantity of mercury entering the

			 environment by controlling air emissions of mercury from—

					

						(A)

						fossil fuel-fired electric utility steam generating units;

					

						(B)

						coal- and oil-fired commercial and industrial boiler

			 units;

					

						(C)

						solid waste incineration units;

					

						(D)

						medical waste incinerators;

					

						(E)

						hazardous waste combustors;

					

						(F)

						chlor-alkali plants; and

					

						(G)

						Portland cement plants;

					

					(2)

					to reduce the quantity of mercury entering solid waste landfills,

			 incinerators, and composting facilities by promoting recycling or proper

			 disposal of—

					

						(A)

						used batteries;

					

						(B)

						fluorescent light bulbs; and

					

						(C)

						other products containing mercury;

					

					(3)

					to increase the understanding of the volume and sources of

			 mercury emissions throughout North America;

				

					(4)

					to promote efficient and cost-effective methods of controlling

			 mercury emissions;

				

					(5)

					to promote permanent, safe, and stable disposal of mercury

			 recovered through—

					

						(A)

						coal cleaning;

					

						(B)

						flue gas control systems; and

					

						(C)

						other methods of mercury pollution control;

					

					(6)

					to reduce the use of mercury in cases in which technologically

			 and economically feasible alternatives are available;

				

					(7)

					to educate the public concerning the collection, recycling, and

			 proper disposal of mercury-containing products;

				

					(8)

					to increase public knowledge of the sources of mercury exposure

			 and the threats to public health associated with mercury exposure, particularly

			 the threat to the health of pregnant women and their fetuses, women of

			 childbearing age, children, and individuals who subsist primarily on

			 fish;

				

					(9)

					to significantly decrease the threat to human health and the

			 environment posed by mercury; and

				

					(10)

					to ensure that the health of sensitive populations, whether in

			 the United States, Canada, or Mexico, is protected, with an adequate margin of

			 safety, against adverse health effects caused by mercury.

				

			3.

			Mercury emission limitations

			

				(a)

				In general

				

					(1)

					Regulations

					

						(A)

						In general

						Not later than 1 year after the date of enactment of this Act,

			 the Administrator of the Environmental Protection Agency shall promulgate

			 regulations to establish emission limitations for mercury emissions by

			 coal-fired electricity generating facilities.

					

						(B)

						No exceedance of national limitation

						The regulations shall ensure that the national limitation for

			 mercury emissions from each coal-fired electricity generating facility

			 established under subsection (c) is not exceeded.

					

						(C)

						Emission limitations for 2009 and thereafter

						In carrying out subparagraph (A), for 2009 and each year

			 thereafter, the Administrator shall not—

						

							(i)

							subject to subsections (e) and (f) of section 112 of the Clean

			 Air Act (42 U.S.C. 7412), establish limitations on emissions of mercury from

			 coal-fired electricity generating facilities that allow emissions in excess of

			 2.48 grams of mercury per 1000 megawatt hours; or

						

							(ii)

							differentiate between facilities that burn different types of

			 coal.

						

					(2)

					Annual review and determination

					

						(A)

						In general

						Not later than April 1 of each year, the Administrator

			 shall—

						

							(i)

							review the total mercury emissions during the 2 previous years

			 from electricity generating facilities located in all States; and

						

							(ii)

							determine whether, during the 2 previous years, the total mercury

			 emissions from facilities described in clause (i) exceeded the national

			 limitation for mercury emissions established under subsection (c)(1)(D).

						

						(B)

						Exceedance of national limitation

						If the Administrator determines under subparagraph (A)(ii) that,

			 during the 2 previous years, the total mercury emissions from facilities

			 described in subparagraph (A)(i) exceeded the national limitation for mercury

			 emissions established under subsection (c)(1)(D), the Administrator shall, not

			 later than 1 year after the date of the determination, revise the regulations

			 promulgated under paragraph (1) to reduce the emission rates specified in the

			 regulations as necessary to ensure that the national limitation for mercury

			 emissions is not exceeded in any future year.

					

					(3)

					Compliance flexibility

					

						(A)

						In general

						Each coal-fired electricity generating facility subject to an

			 emission limitation under this section shall be in compliance with that

			 limitation if that limitation is greater than or equal to the quotient obtained

			 by dividing—

						

							(i)

							the total mercury emissions of the coal-fired electricity

			 generating facility during each 30-day period; by

						

							(ii)

							the quantity of electricity generated by the coal-fired

			 electricity generating facility during that period.

						

						(B)

						More than 1 unit at a facility

						In any case in which more than 1 coal-fired electricity

			 generating unit at a coal-fired electricity generating facility subject to an

			 emission limitation under this section was operated in 1999 under common

			 ownership or control, compliance with the emission limitation may be determined

			 by averaging the emission rates of all coal-fired electricity generating units

			 at the electricity generating facility during each 30-day period.

					

				(b)

				Prevention of Re-Release

				

					(1)

					Regulations

					Not later than July 1, 2006, the Administrator shall promulgate

			 regulations to ensure that any mercury captured or recovered by emission

			 controls installed at an electricity generating facility is not re-released

			 into the environment.

				

					(2)

					Required elements

					The regulations shall require—

					

						(A)

						daily covers on all active waste disposal units, and permanent

			 covers on all inactive waste disposal units, to prevent the release of mercury

			 into the air;

					

						(B)

						monitoring of groundwater to ensure that mercury or mercury

			 compounds do not migrate from the waste disposal unit;

					

						(C)

						waste disposal siting requirements and cleanup requirements to

			 protect groundwater and surface water resources;

					

						(D)

						elimination of agricultural application of coal combustion

			 wastes; and

					

						(E)

						appropriate limitations on mercury emissions from sources or

			 processes that reprocess or use coal combustion waste, including manufacturers

			 of wallboard and cement.

					

				(c)

				Emission limitations

				

					(1)

					In general

					Subject to paragraphs (2) and (3), the Administrator shall

			 promulgate regulations to ensure that, during 2010 and each year thereafter,

			 the total annual emissions of covered pollutants from all electricity

			 generating facilities located in all States does not exceed—

					

						(A)

						in the case of sulfur dioxide—

						

							(i)

							275,000 tons in the western region; or

						

							(ii)

							1,975,000 tons in the nonwestern region;

						

						(B)

						in the case of nitrogen oxides, 1,510,000 tons;

					

						(C)

						in the case of carbon dioxide, 2,050,000,000 tons; or

					

						(D)

						in the case of mercury, 5 tons.

					

					(2)

					Excess emissions based on unused allowances

					The regulations promulgated under paragraph (1) shall authorize

			 emissions of covered pollutants in excess of the national emission limitations

			 established under that subsection for a year to the extent that the number of

			 tons of the excess emissions is less than or equal to the number of emission

			 allowances that are—

					

						(A)

						used in the year; but

					

						(B)

						allocated for any previous year under Federal law.

					

					(3)

					Reductions

					For 2010 and each year thereafter, the quantity of emissions

			 specified for each covered pollutant in paragraph (1) shall be reduced by the

			 sum of—

					

						(A)

						the number of tons of the covered pollutant that were emitted by

			 small electricity generating facilities in the second preceding year;

			 and

					

						(B)

						any number of tons of reductions in emissions of the covered

			 pollutant required under Federal law.

					

			4.

			Mercury emission standards for coal- and oil-fired commercial

			 and industrial boiler units

			Section 112 of the Clean Air

			 Act is amended by inserting after subsection (s) the following:

			

				

					(t)

					Mercury emission standards for coal- and oil-Fired commercial

				and industrial boiler units

					

						(1)

						In general

						

							(A)

							Regulations

							Not later than 180 days after the date of enactment of this

				subparagraph, the Administrator shall promulgate regulations to establish

				standards for the emission of mercury and mercury compounds (collectively

				referred to in this subsection as mercury) applicable to existing

				and new coal- and oil-fired commercial and industrial boiler units that have a

				maximum design heat input capacity of 10 mmBtu per hour or greater.

						

							(B)

							Permit requirement

							Not later than 2 years after the date of enactment of this

				subparagraph, each coal- or oil-fired commercial or industrial boiler unit

				shall have an enforceable permit issued under title V that complies with this

				subsection.

						

							(C)

							Procedures and schedules for compliance with

				standards

							Each coal- or oil-fired commercial or industrial boiler unit

				shall achieve compliance with the mercury emission standards established under

				subparagraph (A) in accordance with the procedures and schedules established

				under subsection (i).

						

						(2)

						Standards and methods

						

							(A)

							Emission standard

							Subject to subparagraphs (B) and (C), the emission standards

				established under paragraph (1)(A) shall require that each coal- or oil-fired

				commercial or industrial boiler unit achieve the maximum degree of reduction in

				emissions of mercury, as determined under subsection (d).

						

							(B)

							Minimum required emission reduction

							The emission standards established under paragraph (1)(A) shall

				reduce the total emissions of mercury from coal- and oil-fired commercial and

				industrial boiler units in the United States by not less than 90 percent from

				1999 levels.

						

							(C)

							Emission trading within a facility

							

								(i)

								In general

								For the purpose of this subsection, taking into consideration

				the cost of achieving the emission reduction, the Administrator may allow

				emission trading among the coal- and oil-fired commercial and industrial boiler

				units contained in a facility at a single site if the aggregate emissions of

				mercury from all such units at the facility are less than or equal to the

				aggregate emissions that would result if all such units complied with the

				emission standards established under paragraph (1)(A).

							

								(ii)

								Prohibition on trading among sites

								The Administrator shall not allow emission trading among coal-

				and oil-fired commercial and industrial boiler units at different sites.

							

								(iii)

								Underlying data

								In carrying out clause (i), the Administrator shall use mercury

				emission data obtained under paragraph (3)(B).

							

							(D)

							Control methods

							For the purpose of achieving compliance with the emission

				standards established under paragraph (1)(A), the Administrator shall authorize

				methods of control of mercury emissions, including measures that—

							

								(i)

								reduce the volume of, or eliminate emissions of, mercury

				through a process change, substitution of material or fuel, or other

				method;

							

								(ii)

								enclose systems or processes to eliminate mercury

				emissions;

							

								(iii)

								collect, capture, or treat mercury emissions when released from

				a process, stack, storage, or fugitive emission point;

							

								(iv)

								consist of design, equipment, work practice, or operational

				standards (including requirements for operator training or certification) in

				accordance with subsection (h); or

							

								(v)

								consist of a combination of the measures described in clauses

				(i) through (iv).

							

						(3)

						Permit requirements and conditions

						

							(A)

							In general

							Each permit issued in accordance with paragraph (1)(B) shall

				include—

							

								(i)

								enforceable mercury emission standards;

							

								(ii)

								a schedule of compliance;

							

								(iii)

								a requirement that the permittee submit to the permitting

				authority, not less often than every 90 days, the results of any required

				monitoring; and

							

								(iv)

								such other conditions as the Administrator determines are

				necessary to ensure compliance with this subsection and each applicable

				implementation plan under section 110.

							

							(B)

							Monitoring and analysis

							

								(i)

								Procedures and methods

								The regulations promulgated by the Administrator under

				paragraph (1)(A) shall prescribe procedures and methods for—

								

									(I)

									monitoring and analysis for mercury; and

								

									(II)

									determining compliance with this subsection.

								

								(ii)

								Information

								Application of the procedures and methods shall result in

				reliable and timely information for determining compliance.

							

								(iii)

								Other requirements

								The requirements for monitoring and analysis under this

				subparagraph shall include, to the extent necessary to provide accurate and

				reliable data for determining emissions of mercury from each coal- or oil-fired

				commercial or industrial boiler unit—

								

									(I)

									requirements that result in a representative determination of

				mercury in ash and sludge; and

								

									(II)

									a combination of requirements for continuous or other reliable

				and representative direct emission monitoring methods that results in a

				representative determination of mercury in fuel as received by each coal- or

				oil-fired commercial or industrial boiler unit.

								

								(iv)

								Effect on other law

								Nothing in this subsection affects any continuous emission

				monitoring requirement of title IV or any other provision of this Act.

							

							(C)

							Inspection, entry, monitoring, certification, and

				reporting

							

								(i)

								In general

								Each permit issued in accordance with paragraph (1)(B) shall

				specify inspection, entry, monitoring, compliance certification, and reporting

				requirements to ensure compliance with the terms and conditions or the

				permit.

							

								(ii)

								Conformity with other regulations

								The monitoring and reporting requirements shall conform to each

				applicable regulation under subparagraph (B).

							

								(iii)

								Signature

								A report required under clause (i) or subparagraph (B)(iii)

				shall be signed by a responsible official of the coal- or oil-fired commercial

				or industrial boiler unit, who shall certify the accuracy of the report.

							

						(4)

						Disposal of mercury captured through emission

				controls

						

							(A)

							In general

							

								(i)

								Captured or recovered mercury

								The regulations promulgated by the Administrator under

				paragraph (1)(A) shall ensure that mercury that is captured or recovered

				through the use of an emission control, coal cleaning, or another method is

				disposed of in a manner that ensures that—

								

									(I)

									the hazards from mercury are not transferred from 1

				environmental medium to another; and

								

									(II)

									there is no release of mercury into the environment (as the

				terms release and environment are defined in section

				101 of the Comprehensive Environmental Response, Compensation, and Liability

				Act of 1980 (42 U.S.C. 9601)).

								

								(ii)

								Mercury-containing sludges and wastes

								The regulations promulgated by the Administrator under

				paragraph (1)(A) shall ensure that mercury-containing sludges and wastes are

				handled and disposed of in accordance with all applicable Federal and State

				laws (including regulations).

							

							(B)

							Research program

							To promote permanent and cost-effective disposal of mercury

				from coal- and oil-fired commercial and industrial boiler units, the

				Administrator shall establish a program of long-term research to develop and

				disseminate information on methods and techniques such as separating,

				solidifying, recycling, and encapsulating mercury-containing waste so that

				mercury does not volatilize, migrate to ground water or surface water, or

				contaminate the soil.

						

						(5)

						Other requirements

						An emission standard or other requirement promulgated under

				this subsection does not diminish or replace—

						

							(A)

							any requirement of a more stringent emission limitation or

				other applicable requirement established under this Act; or

						

							(B)

							a standard issued under State law.

						

						(6)

						Public reporting of data pertaining to emissions of

				mercury

						

							(A)

							In general

							The Administrator shall annually make available to the public,

				through 1 or more published reports and 1 or more forms of electronic media,

				facility-specific mercury emission data for each coal- or oil-fired commercial

				or industrial boiler unit.

						

							(B)

							Source of data

							The emission data shall be taken from the monitoring and

				analysis reports submitted under paragraph (3)(C).

						.

		

			5.

			Reduction of mercury emissions from solid waste incineration

			 units

			

				(a)

				Separation of mercury-Containing items

				Section 3002 of the Solid Waste Disposal Act (42 U.S.C. 6922) is

			 amended by adding at the end the following:

				

					

						(c)

						Separation of mercury-Containing items

						

							(1)

							Publication of list

							

								(A)

								In general

								Not later than 180 days after the date of enactment of this

				subsection, the Administrator shall publish a list of mercury-containing items

				that shall be required to be separated and removed from a waste stream that

				feeds a solid waste management facility.

							

								(B)

								Required items

								The list shall include mercury-containing items such as

				fluorescent light bulbs and tubes, batteries, pharmaceuticals, laboratory

				chemicals and reagents, electrical devices such as thermostats, relays, and

				switches, and medical and scientific instruments.

							

								(C)

								Labeling requirement

								

									(i)

									In general

									Except as provided in clause (ii), to facilitate the process of

				separating and removing items listed under subparagraph (A), each manufacturer

				of a listed item shall ensure that each item is clearly labeled to indicate

				that the product contains mercury.

								

									(ii)

									Button cell batteries

									In the case of button cell batteries for which, due to size

				constraints, labeling described in clause (i) is not practicable, the packaging

				shall indicate that the product contains mercury.

								

							(2)

							Plan

							

								(A)

								Requirement

								Not later than 1 year after the date of enactment of this

				subsection, each person that transfers, directly or through a contractor, solid

				waste that may contain a mercury-containing item listed under paragraph (1) to

				a solid waste management facility shall submit for review and approval by the

				Administrator (or, in the case of a solid waste management facility located in

				a State that has a State hazardous waste program authorized under section 3006,

				the State) a plan for—

								

									(i)

									separating and removing mercury-containing items listed under

				paragraph (1) from the waste streams that feed any solid waste management

				facility;

								

									(ii)

									subject to the other requirements of this subtitle,

				transferring the separated waste to a recycling facility or a treatment,

				storage, or disposal facility that holds a permit under this subtitle;

								

									(iii)

									monitoring and reporting on compliance with the plan;

				and

								

									(iv)

									achieving full compliance with the plan not later than 18

				months after the date of approval of the plan in accordance with subparagraph

				(B).

								

								(B)

								Plan approval

								

									(i)

									Deadline

									Not later than 180 days after the date of receipt of the plan,

				the Administrator (or the State) shall determine whether to approve or

				disapprove a plan submitted under subparagraph (A).

								

									(ii)

									Preference

									In determining whether to approve a plan, the Administrator (or

				the State) shall give preference to recycling or stabilization of

				mercury-containing items over disposal of the items.

								

								(C)

								Amended plan

								

									(i)

									Submission

									If the Administrator (or the State) disapproves a plan, the

				person that submitted the plan may submit an amended plan not later than 90

				days after the date of disapproval.

								

									(ii)

									Approval

									Not later than 30 days after the date of receipt of the amended

				plan, the Administrator (or the State) shall approve or disapprove the

				plan.

								

								(D)

								Plan by Administrator (or State)

								

									(i)

									In general

									If an amended plan is not submitted to the Administrator (or

				the State) within 90 days after the date of disapproval, or if an amended plan

				has been submitted and subsequently disapproved, the Administrator (or the

				State) shall issue a determination that it is necessary for the Administrator

				(or the State) to promulgate a plan for the person.

								

									(ii)

									Plan

									Not later than 180 days after issuing the determination, the

				Administrator (or the State) shall develop, publish in the Federal Register (or

				submit to the Administrator for publication in the Federal Register),

				implement, and enforce a plan that—

									

										(I)

										meets the criteria specified in subparagraph (A); and

									

										(II)

										ensures that full compliance with the plan will be achieved not

				later than 18 months after the date of publication of the plan.

									

								(E)

								Enforceability

								On approval by the Administrator (or the State) of a plan

				submitted under subparagraph (A), or on publication of a plan developed by the

				Administrator (or the State) under subparagraph (D), the plan shall be

				enforceable under this Act.

							.

			

				(b)

				Solid waste incineration unit mercury emission monitoring and

			 analysis

				Section 129 of the Clean Air Act (42 U.S.C. 7429) is amended by

			 striking subsection (e) and inserting the following:

				

					

						(e)

						Permits

						

							(1)

							In general

							Beginning on the date that is the later of the dates described

				in paragraph (2), each unit in the category shall operate pursuant to a permit

				issued under this subsection and title V.

						

							(2)

							Initial dates

							The dates referred to in paragraph (1) are—

							

								(A)

								the date that is 36 months after the promulgation of a

				performance standard under subsection (a) and section 111 applicable to a

				category of solid waste incineration units; and

							

								(B)

								the effective date of a permit program under title V in the

				State in which the unit is located.

							

							(3)

							Period of issuance

							

								(A)

								In general

								Notwithstanding any other provision of this Act, a permit for a

				solid waste incineration unit combusting municipal waste issued under this

				Act—

								

									(i)

									shall be issued for a period of not greater than 12 years;

				and

								

									(ii)

									shall be reviewed every 5 years after the date of issuance or

				reissuance.

								

								(B)

								Continuation

								

									(i)

									In general

									Unless the Administrator or the State determines that a unit is

				not in compliance with all standards and conditions contained in a permit, the

				permit described in subparagraph (A) shall continue in effect after the date of

				issuance until the date of termination of the permit.

								

									(ii)

									Determination

									The determination of the Administrator or the State under

				clause (i) shall be made—

									

										(I)

										at regular intervals, not to exceed 5 years, during the term of

				the permit; and

									

										(II)

										after an opportunity for public comment and a public

				hearing.

									

							(4)

							Renewal

							A permit described in paragraph (1) may be renewed in

				accordance with title V.

						

							(5)

							Lack of authority to issue

							No permit for a solid waste incineration unit may be issued

				under this Act by an agency, instrumentality, or person that is responsible (in

				whole or in part) for the design and construction or operation of the

				unit.

						

							(6)

							Requirements

							Notwithstanding any other provision of this subsection, if the

				Administrator or a State determines, at the discretion of the Administrator or

				State, that emissions in the absence of limitations or other measures may

				reasonably be anticipated to endanger public health or the environment, the

				Administrator or the State shall require the owner or operator of a

				unit—

							

								(A)

								to comply with emission limitations; or

							

								(B)

								to implement any other measure the Administrator or the State

				determines is practicable.

							

							(7)

							Solid waste incineration unit mercury emission monitoring and

				analysis

							

								(A)

								Procedures and methods

								

									(i)

									In general

									Not later than 180 days after the date of enactment of this

				paragraph, the Administrator shall promulgate regulations prescribing

				procedures and methods for—

									

										(I)

										monitoring and analysis for mercury emissions from solid waste

				combustion flue gases; and

									

										(II)

										determining compliance with this paragraph.

									

									(ii)

									Information

									Application of the procedures and methods shall result in

				reliable and timely information for determining compliance.

								

								(B)

								Permit requirements

								

									(i)

									In general

									A permit described in paragraph (1) shall specify inspection,

				entry, monitoring, compliance certification, and reporting requirements with

				respect to mercury to ensure compliance with the terms and conditions of the

				permit, including a requirement that the permittee submit to the permitting

				authority, not less often than every 90 days, the results of any required

				monitoring.

								

									(ii)

									Signature

									A report required under clause (i) shall be signed by a

				responsible official of the solid waste incineration unit or by a municipal

				official, who shall certify the accuracy of the report.

								

								(C)

								Establishment of maximum mercury emission rate

								

									(i)

									Determination by the Administrator

									Not later than 36 months, 39 months, and 42 months after the

				date of enactment of this subparagraph, based on the reports required under

				subparagraph (B)(i), the Administrator (or the State) shall determine whether a

				solid waste incinerator unit has achieved and is continuously maintaining a

				mercury emission rate of not more than 0.080 milligrams per dry standard cubic

				meter.

								

									(ii)

									Requirement of installation of controls

									If the mercury emission rate specified in clause (i) is not

				achieved and maintained over the period covered by the reports required under

				subparagraph (B)(i), or over any 2 out of 3 reporting periods thereafter, the

				Administrator shall require the solid waste incineration unit—

									

										(I)

										to install control equipment; and

									

										(II)

										to implement techniques that will result in a mercury emission

				rate by the unit of not more than 0.060 milligrams per dry standard cubic meter

				within 3 years.

									

									(iii)

									Enforceability

									The requirements of this subparagraph shall be an enforceable

				modification to any existing or new permit described in paragraph (1) for the

				solid waste incineration unit.

								

								(D)

								Other requirements

								An emission standard or other requirement promulgated under

				this subsection does not diminish or replace—

								

									(i)

									any requirement of a more stringent emission limitation or

				other applicable requirement established under this Act; or

								

									(ii)

									a standard issued under State law.

								

								(E)

								Public reporting of data pertaining to emissions of

				mercury

								

									(i)

									In general

									The Administrator shall annually make available to the public,

				through 1 or more published reports and 1 or more forms of electronic media,

				facility-specific mercury emission data for each solid waste incineration

				unit.

								

									(ii)

									Source of data

									The emission data shall be taken from the monitoring and

				analysis reports submitted under subparagraph (B).

								.

			

				(c)

				Phaseout of mercury in products

				Section 112 of the Clean Air Act (as amended by section 4) is

			 amended by inserting after subsection (t) the following:

				

					

						(u)

						Phaseout of mercury in products

						

							(1)

							Definition of manufacturer

							In this subsection, the term manufacturer includes

				an importer for resale.

						

							(2)

							Prohibition on sale

							Beginning 3 years after the date of enactment of this

				subsection, a manufacturer shall not sell any mercury-containing product

				(whether manufactured domestically, imported, or manufactured for export)

				unless the manufacturer has applied for and has been granted by the

				Administrator an exemption from the prohibition on the sale.

						

							(3)

							Procedures for making exemption application

				determinations

							Before making a determination on an application for exemption

				from the prohibition under paragraph (2), the Administrator shall—

							

								(A)

								publish notice of the application in the Federal

				Register;

							

								(B)

								provide a public comment period of 60 days; and

							

								(C)

								conduct a hearing on the record on the application.

							

							(4)

							Criteria for exemption

							In making a determination on an application described in

				paragraph (3), the Administrator may grant an exemption from the prohibition

				under paragraph (2) if—

							

								(A)

								the Administrator determines that the mercury-containing

				product is a product the use of which is essential;

							

								(B)

								the Administrator determines that there is no comparable

				product that does not contain mercury and that is available in the marketplace

				at a reasonable cost; and

							

								(C)

								through documentation submitted by the manufacturer, the

				Administrator determines that the manufacturer has established a program to

				take back, after use by the consumer, all mercury-containing products subject

				to the exemption that are manufactured after the date of approval of the

				application.

							

							(5)

							Term of exemption

							

								(A)

								In general

								An exemption may be granted for a period of not more than 3

				years.

							

								(B)

								Renewals

								Renewal of an exemption shall be carried out in accordance with

				paragraphs (3) and (4).

							

							(6)

							Publications in the federal register

							The Administrator shall publish in the Federal Register—

							

								(A)

								a description of each exemption application approval or denial;

				and

							

								(B)

								on an annual basis, a list of products for which exemptions

				have been granted under this subsection.

							.

			

			6.

			Mercury emission standards for chlor-alkali plants

			Section 112 of the Clean Air

			 Act (as amended by section 5(c)) is amended by inserting after subsection (u)

			 the following:

			

				

					(v)

					Mercury emission standards for chlor-Alkali plants

					

						(1)

						In general

						

							(A)

							Regulations

							Not later than 180 days after the date of enactment of this

				subparagraph, the Administrator shall promulgate regulations to establish

				standards for the direct and fugitive emission of mercury and mercury compounds

				(collectively referred to in this subsection as mercury)

				applicable to existing and new chlor-alkali plants that use the mercury cell

				production process (referred to in this subsection as mercury cell

				chlor-alkali plants).

						

							(B)

							Permit requirement

							Not later than 2 years after the date of enactment of this

				subsection, each mercury cell chlor-alkali plant shall have an enforceable

				permit issued under title V that complies with this subsection.

						

							(C)

							Procedures and schedules for compliance with

				standards

							Each mercury cell chlor-alkali plant shall achieve compliance

				with the mercury emission standards established under subparagraph (A) in

				accordance with the procedures and schedules established under subsection

				(i).

						

						(2)

						Standards and methods

						

							(A)

							Minimum required emission reduction

							The emission standards established under paragraph (1)(A) shall

				require that each mercury cell chlor-alkali plant reduce its annual poundage of

				direct and fugitive mercury emitted below its mercury emission baseline, as

				determined by the Administrator, by not less than 95 percent.

						

							(B)

							Control methods

							For the purpose of achieving compliance with the emission

				standards established under paragraph (1)(A), the Administrator shall authorize

				methods of control of mercury emissions, including measures that—

							

								(i)

								reduce the volume of, or eliminate emissions of, mercury

				through a process change, substitution of material, or other method;

							

								(ii)

								enclose systems or processes to eliminate mercury

				emissions;

							

								(iii)

								collect, capture, or treat mercury emissions when released from

				a process, stack, storage, or fugitive emission point, or through evaporation

				of a spill;

							

								(iv)

								consist of design, equipment, manufacturing process, work

				practice, or operational standards (including requirements for operator

				training or certification or spill prevention) in accordance with subsection

				(h); or

							

								(v)

								consist of a combination of the measures described in clauses

				(i) through (iv).

							

						(3)

						Permit requirements and conditions

						

							(A)

							In general

							Each permit issued in accordance with paragraph (1)(B) shall

				include—

							

								(i)

								enforceable mercury emission standards;

							

								(ii)

								a schedule of compliance;

							

								(iii)

								a requirement that the permittee submit to the permitting

				authority, not less often than every 90 days, the results of any required

				monitoring; and

							

								(iv)

								such other conditions as the Administrator determines are

				necessary to ensure compliance with this subsection and each applicable

				implementation plan under section 110.

							

							(B)

							Monitoring and analysis

							

								(i)

								Procedures and methods

								The regulations promulgated by the Administrator under

				paragraph (1)(A) shall prescribe procedures and methods for—

								

									(I)

									monitoring and analysis for mercury; and

								

									(II)

									determining compliance with this subsection.

								

								(ii)

								Information

								Application of the procedures and methods shall result in

				reliable and timely information for determining compliance.

							

								(iii)

								Effect on other law

								Nothing in this subsection affects any continuous emission

				monitoring requirement of title IV or any other provision of this Act.

							

							(C)

							Inspection, entry, monitoring, certification, and

				reporting

							

								(i)

								In general

								Each permit issued in accordance with paragraph (1)(B) shall

				specify inspection, entry, monitoring, compliance certification, and reporting

				requirements to ensure compliance with the terms and conditions of the

				permit.

							

								(ii)

								Conformity with other regulations

								The monitoring and reporting requirements shall conform to each

				applicable regulation under subparagraph (B).

							

								(iii)

								Signature

								A report required under clause (i) shall be signed by a

				responsible official of the mercury cell chlor-alkali plant, who shall certify

				the accuracy of the report.

							

						(4)

						Disposal of mercury captured through emission

				controls

						

							(A)

							In general

							

								(i)

								Captured or recovered mercury

								The regulations promulgated by the Administrator under

				paragraph (1)(A) shall ensure that mercury that is captured or recovered

				through the use of an emission control or another method is disposed of in a

				manner that ensures that—

								

									(I)

									the hazards from mercury are not transferred from 1

				environmental medium to another; and

								

									(II)

									there is no release of mercury into the environment (as the

				terms release and environment are defined in

				section 101 of the Comprehensive Environmental Response, Compensation, and

				Liability Act of 1980 (42 U.S.C. 9601)).

								

								(ii)

								Mercury-containing wastes

								The regulations promulgated by the Administrator under

				paragraph (1)(A) shall ensure that mercury-containing wastes are handled and

				disposed of in accordance with all applicable Federal and State laws (including

				regulations).

							

							(B)

							Research program

							To promote permanent and cost-effective disposal of mercury

				from mercury cell chlor-alkali plants, the Administrator shall establish a

				program of long-term research to develop and disseminate information on methods

				and techniques such as separating, solidifying, recycling, and encapsulating

				mercury-containing waste so that mercury does not volatilize, migrate to ground

				water or surface water, or contaminate the soil.

						

						(5)

						Other requirements

						An emission standard or other requirement promulgated under

				this subsection does not diminish or replace—

						

							(A)

							any requirement of a more stringent emission limitation or

				other applicable requirement established under this Act; or

						

							(B)

							a standard issued under State law.

						

						(6)

						Public reporting of data pertaining to emissions of

				mercury

						

							(A)

							In general

							The Administrator shall annually make available to the public,

				through 1 or more published reports and 1 or more forms of electronic media,

				facility-specific mercury emission data for each mercury cell chlor-alkali

				plant.

						

							(B)

							Source of data

							The emission data shall be taken from the monitoring and

				analysis reports submitted under paragraph (3)(C).

						.

		

			7.

			Mercury emission standards for Portland cement plants

			Section 112 of the Clean Air

			 Act (as amended by section 6) is amended by inserting after subsection (v) the

			 following:

			

				

					(w)

					Mercury emission standards for Portland cement

				plants

					

						(1)

						In general

						

							(A)

							Regulations

							Not later than 180 days after the date of enactment of this

				subparagraph, the Administrator shall promulgate regulations—

							

								(i)

								to establish standards for the control of direct dust emission

				of mercury and mercury compounds (collectively referred to in this subsection

				as mercury) from crushers, mills, dryers, kilns (excluding

				emission from such burning of hazardous waste-containing fuel in a cement kiln

				as is regulated under section 3004(q) of the Solid Waste Disposal Act (42

				U.S.C. 6924(q)), and clinker coolers at existing and new Portland cement

				plants; and

							

								(ii)

								to establish standards for the control of fugitive dust

				emission of mercury from storage, transport, charging, and discharging

				operations at existing and new Portland cement plants.

							

							(B)

							Permit requirement

							Not later than 2 years after the date of enactment of this

				subparagraph, each Portland cement plant shall have an enforceable permit

				issued under title V that complies with this subsection.

						

							(C)

							Procedures and schedules for compliance with

				standards

							Each Portland cement plant shall achieve compliance with the

				mercury emission standards established under subparagraph (A) in accordance

				with the procedures and schedules established under subsection (i).

						

						(2)

						Standards and methods

						

							(A)

							Minimum required emission reduction

							The emission standards established under paragraph (1)(A) shall

				require that each Portland cement plant reduce its annual poundage of direct

				and fugitive mercury emitted below its mercury emission baseline, as determined

				by the Administrator, by not less than 95 percent.

						

							(B)

							Control methods

							For the purpose of achieving compliance with the emission

				standards established under paragraph (1)(A), the Administrator shall authorize

				methods of control of mercury emissions, including measures that—

							

								(i)

								reduce the volume of, or eliminate emissions of, mercury

				through a process change, substitution of material, or other method;

							

								(ii)

								enclose systems, processes, or storage to eliminate mercury

				emissions;

							

								(iii)

								collect, capture, or treat mercury emissions when released from

				a process, stack, storage, or fugitive emission point;

							

								(iv)

								consist of design, equipment, manufacturing process, work

				practice, or operational standards (including requirements for operator

				training or certification) in accordance with subsection (h); or

							

								(v)

								consist of a combination of the measures described in clauses

				(i) through (iv).

							

						(3)

						Permit requirements and conditions

						

							(A)

							In general

							Each permit issued in accordance with paragraph (1)(B) shall

				include—

							

								(i)

								enforceable mercury emission standards;

							

								(ii)

								a schedule of compliance;

							

								(iii)

								a requirement that the permittee submit to the permitting

				authority, not less often than every 90 days, the results of any required

				monitoring; and

							

								(iv)

								such other conditions as the Administrator determines are

				necessary to ensure compliance with this subsection and each applicable

				implementation plan under section 110.

							

							(B)

							Monitoring and analysis

							

								(i)

								Procedures and methods

								The regulations promulgated by the Administrator under

				paragraph (1)(A) shall prescribe procedures and methods for—

								

									(I)

									monitoring and analysis for mercury; and

								

									(II)

									determining compliance with this subsection.

								

								(ii)

								Information

								Application of the procedures and methods shall result in

				reliable and timely information for determining compliance.

							

								(iii)

								Effect on other law

								Nothing in this subsection affects any continuous emission

				monitoring requirement of title IV or any other provision of this Act.

							

							(C)

							Inspection, entry, monitoring, certification, and

				reporting

							

								(i)

								In general

								Each permit issued in accordance with paragraph (1)(B) shall

				specify inspection, entry, monitoring, compliance certification, and reporting

				requirements to ensure compliance with the terms and conditions of the

				permit.

							

								(ii)

								Conformity with other regulations

								The monitoring and reporting requirements shall conform to each

				applicable regulation under subparagraph (B).

							

								(iii)

								Signature

								A report required under clause (i) shall be signed by a

				responsible official of the Portland cement plant, who shall certify the

				accuracy of the report.

							

						(4)

						Disposal of mercury captured through emission

				controls

						

							(A)

							In general

							

								(i)

								Captured or recovered mercury

								The regulations promulgated by the Administrator under

				paragraph (1)(A) shall ensure that mercury that is captured or recovered

				through the use of an emission control or another method is disposed of in a

				manner that ensures that—

								

									(I)

									the hazards from mercury are not transferred from 1

				environmental medium to another; and

								

									(II)

									there is no release of mercury into the environment (as the

				terms release and environment are defined in section

				101 of the Comprehensive Environmental Response, Compensation, and Liability

				Act of 1980 (42 U.S.C. 9601)).

								

								(ii)

								Mercury-containing wastes

								The regulations promulgated by the Administrator under

				paragraph (1)(A) shall ensure that mercury-containing wastes are handled and

				disposed of in accordance with all applicable Federal and State laws (including

				regulations).

							

							(B)

							Research program

							To promote permanent and cost-effective disposal of mercury

				from Portland cement plants, the Administrator shall establish a program of

				long-term research to develop and disseminate information on methods and

				techniques such as separating, solidifying, recycling, and encapsulating

				mercury-containing waste so that mercury does not volatilize, migrate to ground

				water or surface water, or contaminate the soil.

						

						(5)

						Other requirements

						An emission standard or other requirement promulgated under

				this subsection does not diminish or replace—

						

							(A)

							any requirement of a more stringent emission limitation or

				other applicable requirement established under this Act; or

						

							(B)

							a standard issued under State law.

						

						(6)

						Public reporting of data pertaining to emissions of

				mercury

						

							(A)

							In general

							The Administrator shall annually make available to the public,

				through 1 or more published reports and 1 or more forms of electronic media,

				facility-specific mercury emission data for each Portland cement plant.

						

							(B)

							Source of data

							The emission data shall be taken from the monitoring and

				analysis reports submitted under paragraph (3)(C).

						.

		

			8.

			Report on implementation of mercury emission standards for

			 medical waste incinerators

			

				(a)

				In general

				Not later than 2 years after the date of enactment of this Act,

			 the Administrator of the Environmental Protection Agency shall submit to

			 Congress a report describing the extent to which the annual poundage of mercury

			 and mercury compounds emitted by each medical waste incinerator in the United

			 States has been reduced below the baseline for the medical waste incinerator

			 determined under subsection (b).

			

				(b)

				Baseline

				

					(1)

					Use of actual data

					As a baseline for measuring emission reductions, the report shall

			 use the mercury and mercury compound emission data that were submitted or

			 developed during the process of permitting of the medical waste incinerator

			 under the Clean Air Act (42 U.S.C. 7401 et seq.).

				

					(2)

					Lack of actual data

					If the data described in paragraph (1) are not available, the

			 Administrator shall develop an estimate of baseline mercury emissions based

			 on—

					

						(A)

						other sources of data; and

					

						(B)

						the best professional judgment of the Administrator.

					

			9.

			Report on implementation of mercury emission standards for

			 hazardous waste combustors

			

				(a)

				In general

				Not later than 2 years after the date of enactment of this Act,

			 the Administrator of the Environmental Protection Agency shall submit to

			 Congress a report on the extent to which the annual poundage of mercury and

			 mercury compounds emitted by each hazardous waste combustor in the United

			 States has been reduced below the baseline for the hazardous waste combustor

			 determined under subsection (b).

			

				(b)

				Baseline

				

					(1)

					Use of actual data

					As a baseline for measuring emission reductions, the report shall

			 use the mercury and mercury compound emission data that were submitted or

			 developed during the process of permitting of the hazardous waste combustor

			 under the Clean Air Act (42 U.S.C. 7401 et seq.).

				

					(2)

					Lack of actual data

					If the data described in paragraph (1) are not available, the

			 Administrator shall develop an estimate of baseline mercury emissions based

			 on—

					

						(A)

						other sources of data; and

					

						(B)

						the best professional judgment of the Administrator.

					

			10.

			Defense activities

			

				(a)

				Report

				

					(1)

					In general

					Not later than 2 years after the date of enactment of this Act,

			 the Secretary of Defense shall submit to Congress a report describing the use

			 of mercury and mercury compounds by the Department of Defense.

				

					(2)

					Contents

					In the report, the Secretary of Defense shall describe—

					

						(A)

						any measures that the Department of Defense is carrying out to

			 reduce the use and emissions of mercury and mercury compounds by the

			 Department; and

					

						(B)

						measures that the Department of Defense is carrying out to

			 stabilize or recycle discarded mercury or discarded mercury-containing

			 products.

					

				(b)

				Prohibition on sale

				Beginning on the date of enactment of this Act, no mercury or

			 mercury compounds in the stockpile provided for under section 4 of the Critical

			 and Strategic Materials Stock Piling Act (50 U.S.C. 98c), commonly known as the

			 National Defense Stockpile, may be sold, domestically or

			 internationally, for commercial or industrial use.

			

			11.

			International activities

			

				(a)

				Study and report

				Not later than 2 years after the date of enactment of this Act,

			 the Administrator of the Environmental Protection Agency, in cooperation with

			 appropriate representatives of Canada and Mexico, shall study and submit to

			 Congress a report describing the sources and extent of mercury emissions in

			 North America.

			

				(b)

				Review

				Before submitting the report to Congress, the Administrator shall

			 submit the report for—

				

					(1)

					internal and external scientific peer review; and

				

					(2)

					review by the Science Advisory Board established by section 8 of

			 the Environmental Research, Development, and Demonstration Authorization Act of

			 1978 (42 U.S.C. 4365).

				

				(c)

				Required elements

				The report shall include—

				

					(1)

					a characterization and identification of the sources of emissions

			 of mercury in North America;

				

					(2)

					a description of the patterns and pathways taken by mercury

			 pollution through the atmosphere and surface water; and

				

					(3)

					recommendations for pollution control measures, options, and

			 strategies that, if implemented individually or jointly by the United States,

			 Canada, and Mexico, will eliminate or greatly reduce transboundary atmospheric

			 and surface water mercury pollution in North America.

				

			12.

			Mercury research

			Section 103 of the Clean Air

			 Act (42 U.S.C. 7403) is amended by adding at the end the following:

			

				

					(l)

					Mercury research

					

						(1)

						Study of implementation of measures to control mercury

				emissions

						

							(A)

							Establishment of advisory committee

							Not later than 3 years after the date of enactment of this

				subsection, the Secretary of Health and Human Services and the Administrator

				shall establish an advisory committee to evaluate and prepare a report

				describing the progress made by the Federal Government, State and local

				governments, industry, and other regulated entities to implement and comply

				with the mercury-related amendments to this Act made by the Mercury Emission

				Act of 2005.

						

							(B)

							Membership

							

								(i)

								In general

								The advisory committee shall consist of at least 15 members, of

				whom at least 1 member shall represent each of the following:

								

									(I)

									The Department of Health and Human Services.

								

									(II)

									The Agency for Toxic Substances and Disease Registry.

								

									(III)

									The Food and Drug Administration.

								

									(IV)

									The Environmental Protection Agency.

								

									(V)

									The National Academy of Sciences.

								

									(VI)

									Native American populations.

								

									(VII)

									State and local governments.

								

									(VIII)

									Industry.

								

									(IX)

									Environmental organizations.

								

									(X)

									Public health organizations.

								

								(ii)

								Appointment

								The Secretary of Health and Human Services and the

				Administrator shall each appoint not fewer than 7 members of the advisory

				committee.

							

							(C)

							Duties

							The advisory committee shall—

							

								(i)

								evaluate the adequacy and completeness of data collected and

				disseminated by the Environmental Protection Agency and each State that

				measures and reports on mercury contamination in the environment;

							

								(ii)

								make recommendations to the Secretary of Health and Human

				Services and the Administrator concerning—

								

									(I)

									changes necessary to improve the quality and ensure consistency

				from State to State of Federal and State data collection, reporting, and

				characterization of baseline environmental conditions; and

								

									(II)

									methods for improving public education, particularly among

				high-risk populations (such as pregnant women and their fetuses, women of

				childbearing age, children, and individuals who subsist primarily on fish),

				concerning the pathways and effects of mercury contamination and consumption;

				and

								

								(iii)

								not later than 4 years after the date of enactment of this

				subsection, compile and make available to the public, through 1 or more

				published reports and 1 or more forms of electronic media, the findings,

				recommendations, and supporting data (including State-specific data) of the

				advisory committee under this subparagraph.

							

							(D)

							Compensation

							

								(i)

								In general

								A member of the advisory committee shall receive no

				compensation for the service of the member on the advisory committee.

							

								(ii)

								Travel expenses

								A member of the advisory committee shall be allowed travel

				expenses, including per diem in lieu of subsistence, at rates authorized for

				employees of agencies under subchapter I of chapter 57 of title 5, United

				States Code, while away from the home or regular place of business of the

				member in the performance of services for the advisory committee.

							

							(E)

							Duration of advisory committee

							The advisory committee—

							

								(i)

								shall terminate not earlier than the date on which the

				Secretary of Health and Human Services and the Administrator determine that the

				findings, recommendations, and supporting data prepared by the advisory

				committee have been made available to the public; and

							

								(ii)

								may, at the discretion of the Secretary of Health and Human

				Services and the Administrator, continue in existence after that date to

				continue to carry out the duties described in subparagraph (C).

							

							(F)

							Applicability of federal advisory committee act

							The Federal Advisory Committee Act (5 U.S.C. App.) shall not

				apply to the advisory committee established under this paragraph.

						

							(G)

							Funding

							The Secretary of Health and Human Services and the

				Administrator shall each provide 50 percent of the funding necessary to carry

				out this paragraph.

						

						(2)

						Report on mercury sedimentation trends

						Not later than 1 year after the date of enactment of this

				subsection, the Administrator shall submit to Congress a report that

				characterizes mercury and mercury-compound sedimentation trends in Lake

				Champlain, the Chesapeake Bay, the Great Lakes, the finger lakes region of

				upstate New York, Tampa Bay, and other water bodies of concern (as determined

				by the Administrator).

					

						(3)

						Evaluation of fish consumption advisories

						

							(A)

							In general

							The Administrator shall evaluate the adequacy, consistency,

				completeness, and public dissemination of—

							

								(i)

								data collected by the Environmental Protection Agency and each

				State concerning mercury contamination of fish; and

							

								(ii)

								advisories to warn the public about the consumption of

				mercury-contaminated fish (referred to in this paragraph as fish

				consumption advisories).

							

							(B)

							Improvement of quality and consistency

							In conjunction with each State or unilaterally, the

				Administrator shall implement any changes necessary to improve the quality and

				ensure consistency from State to State of Federal and State data collection,

				reporting, characterization of mercury contamination, and thresholds concerning

				mercury contamination in fish above which fish consumption advisories will be

				issued.

						

							(C)

							Reporting

							Not later than 2 years after the date of enactment of this

				subsection and every 2 years thereafter, the Administrator shall prepare and

				make available to the public, through 1 or more published reports and 1 or more

				forms of electronic media, information providing detail by State, watershed,

				water body, and river reach of mercury levels in fish and any fish consumption

				advisories that have been issued during the preceding 2-year period.

						

							(D)

							Effect on state authority

							Nothing in this paragraph affects the authority of a State to

				advise residents of the mercury content of commercially sold foods and other

				products.

						

						(4)

						Study of mercury stockpiles and retirement

						The Administrator shall request the National Academy of

				Sciences to—

						

							(A)

							conduct a study to—

							

								(i)

								assess—

								

									(I)

									the total quantity and distribution of excess mercury in the

				United States in stockpiles, collection programs, and other sources; and

								

									(II)

									the potential for the excess mercury to reenter the global

				market;

								

								(ii)

								evaluate whether any methods may exist or be developed for the

				collection and permanent retirement of excess mercury in a manner that ensures

				that there is no release of mercury into the environment;

							

								(iii)

								recommend research programs to investigate and develop the

				methods evaluated under clause (ii) that the Academy determines are potentially

				practicable;

							

								(iv)

								identify Federal or State policies that may facilitate or

				impede the permanent retirement of excess mercury;

							

								(v)

								evaluate the potential for reducing the mining of virgin

				mercury through—

								

									(I)

									international agreements;

								

									(II)

									recycling of mercury; or

								

									(III)

									the use of existing privately owned stockpiles of

				mercury;

								

								(vi)

								evaluate the potential for reducing global use of mercury in

				products and industrial processes through the promotion and dissemination of

				substitute products and processes that do not use mercury; and

							

								(vii)

								make any other recommendations concerning excess mercury that

				the Academy determines to be useful; and

							

							(B)

							not later than 1 year after the date of enactment of this

				subsection, submit to Congress a report describing the results of the

				study.

						

						(5)

						Authorization of appropriations

						

							(A)

							Modernization and expansion

							In addition to amounts made available under any other law,

				there is authorized to be appropriated to the Administrator for equipment and

				site modernization and network expansion of the National Atmospheric Deposition

				Program Mercury Deposition Network $2,000,000, to remain available until

				expended.

						

							(B)

							Operational support

							In addition to amounts made available under any other law,

				there are authorized to be appropriated for operational support of the National

				Atmospheric Deposition Program Mercury Deposition Network for each of fiscal

				years 2006 through 2015—

							

								(i)

								$400,000 to the Environmental Protection Agency;

							

								(ii)

								$400,000 to the United States Geological Survey;

							

								(iii)

								$100,000 to the National Oceanic and Atmospheric

				Administration; and

							

								(iv)

								$100,000 to the National Park Service.

							.

		

